Citation Nr: 0728287	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from September 1964 to 
September 1966. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

In October 2005, February 2006, March 2006, and June 2006, 
the veteran submitted treatment records from the Wichita, 
Kansas VA Medical Center (VAMC) mental health clinic.  At 
those times, he did not waive his right to have this 
additional evidence initially considered by the RO (AMC).  
Therefore, the RO (AMC) must first consider this additional 
evidence and issue another SSOC, as appropriate.  
See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) 
(any pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right 
is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on 
appeal without such a referral).

Additionally, the available VA medical records do not confirm 
whether the veteran has had more recent treatment at the 
VAMC, since June 2006.  These additional records may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  If the RO did make a 
reasonable effort to obtain all of the veteran's VA medical 
treatment records, but they were unavailable, there is no 
specific indication in the file that these records do not 
exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a 
duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to the veteran's claim for a higher disability 
rating for his PTSD, the Board acknowledges that he was most 
recently afforded a VA examination in January 2005, and that 
a copy of the examination report is in his claims file.  
Nonetheless, the veteran and his representative continue to 
assert that his symptoms are more severe.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  As such, in order to 
effectively evaluate the veteran's PTSD, more recent 
objective characterizations of the condition and its 
associated symptomatology, as well as a more recent Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, are required.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).  Therefore, an additional VA examination to 
obtain more current findings in this regard would be useful 
in evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  In 
this regard, the Board finds that the VCAA notification 
letters of record are insufficient.  

Therefore, the Board finds that the appeal must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter which advises the 
veteran that a disability rating and/or 
an effective date will be assigned in the 
event of award of any benefit sought on 
appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

2.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Wichita, Kansas from June 2006 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

4.  The RO should consider all additional 
evidence received since issuance of the 
April 2005 SOC, and readjudicate the 
issue of entitlement to an increased 
disability rating for PTSD.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



